EXHIBIT 10.1

 

EXECUTION COPY

 

UNSECURED NOTE FINANCING AGREEMENT

 

Dated as of February 25, 2019

 

by and among

 

MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation as Borrower,

 

MES, INC., a North Dakota corporation as Guarantor

 

and

 

AC MIDWEST ENERGY LLC, a Delaware limited liability company, as Lender

 



   

   



 

TABLE OF CONTENTS

 



ARTICLE 1 DEFINITIONS; CERTAIN TERMS

 

2

 

1.1

Definitions

 

2

 

1.2

Terms Generally.

 

13

 

1.3

Accounting and Other Terms

 

13

 

ARTICLE 2 AUTHORIZATION OF UNSECURED NOTE

 

13

 

2.1

Closing Fee

 

13

 

2.2

Authorization of Unsecured Note

 

14

 

2.3

Interest

 

14

 

2.4

Profit Share

 

14

 

2.5

Maturity

 

15

 

2.6

Principal Redemptions; Profit Share Payments

 

15

 

2.7

Permitted Redemptions

 

15

 

2.8

Payments Generally; Application of Payments

 

15

 

2.9

Taxes

 

16

 

2.10

Reissuance

 

17

 

2.11

Registered Obligations

 

18

 

ARTICLE 3 THE EXCHANGE; CLOSING

 

18

 

3.1

Exchange

 

18

 

3.2

Transactions Effected at the Closing

 

19

 

ARTICLE 4 CONDITIONS TO CLOSING

 

19

 

4.1

Conditions to Lender’s Obligations

 

19

 

4.2

Conditions to Borrower’s Obligations

 

20

 

ARTICLE 5 CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES

 

21

 

5.1

Organization and Qualification

 

21

 

5.2

Authorization; Enforcement; Validity

 

21

 

5.3

No Conflicts

 

22

 

5.4

Consents

 

22

 

5.5

Subsidiary Rights

 

22

 

5.6

Indebtedness and Other Contracts

 

22

 

5.7

Off Balance Sheet Arrangements

 

22

 

5.8

Ranking of Unsecured Note

 

22

 

5.9

Title

 

23

 

5.10

Intellectual Property Rights

 

23

 

5.11

Absence of Certain Changes

 

23

 

5.12

Absence of Litigation

 

24

 

5.13

No Undisclosed Events, Liabilities, Developments or Circumstances

 

24

 

5.14

Tax Status

 

24

 

5.15

Transfer Taxes

 

24

 

5.16

Conduct of Business; Compliance with Laws; Regulatory Permits

 

24

 

5.17

Foreign Corrupt Practices

 

25

 

5.18

Sarbanes-Oxley Act; Dodd-Frank Act

 

25



 



 

i


   



 



5.19

Environmental Laws

 

25

 

5.20

Margin Stock

 

25

 

5.21

ERISA

 

26

 

5.22

U.S. Real Property Holding Corporation

 

26

 

5.23

Internal Accounting and Disclosure Controls

 

26

 

5.24

SEC Documents; Financial Statements

 

27

 

5.25

Transactions with Affiliates

 

27

 

5.26

No Fiduciary Relationship

 

28

 

5.27

Insurance

 

28

 

5.28

Employee Relations

 

28

 

5.29

Patriot Act

 

28

 

5.30

Material Contracts

 

28

 

5.31

No Disagreements with Accountants and Lawyers

 

29

 

5.32

Complete Information

 

29

 

ARTICLE 6 LENDER’S REPRESENTATIONS AND WARRANTIES

 

29

 

6.1

Organization and Authority

 

29

 

6.2

No Conflicts

 

30

 

6.3

Consents

 

30

 

ARTICLE 7 COVENANTS

 

30

 

7.1

Notice of Default

 

30

 

7.2

Notice of Litigation

 

30

 

7.3

Restricted Payments

 

31

 

7.4

Corporate Existence and Maintenance of Properties

 

31

 

7.5

Non-circumvention

 

31

 

7.6

Conduct of Business

 

31

 

7.7

Compliance with Laws

 

32

 

7.8

Joinder

 

32

 

7.9

Taxes and Liabilities

 

32

 

7.10

Equity Issuances and Incurrence of Indebtedness

 

32

 

7.11

Further Assurances

 

32

 

ARTICLE 8 GUARANTY

 

33

 

8.1

Guaranty

 

33

 

8.2

Reinstatement

 

33

 

8.3

Waivers and Acknowledgments by Guarantor

 

33

 

8.4

Benefit of Guaranty

 

34

 

8.5

Waiver of Subrogation, Etc

 

34

 

8.6

Election of Remedies

 

34

 

8.7

Limitation

 

34

 

8.8

Contribution with Respect to Guaranty Obligations

 

35

 

8.9

Liability Cumulative

 

35

 

8.10

Stay of Acceleration

 

35

 

ARTICLE 9 RIGHTS UPON EVENT OF DEFAULT

 

 35

 

9.1

Event of Default

 

35

 

9.2

Acceleration Right

 

37



 



 

ii


   



 



ARTICLE 10 MISCELLANEOUS

 

38

 

10.1

Payment of Expenses

 

38

 

10.2

Governing Law; Jurisdiction; Jury Trial; Damages

 

39

 

10.3

Counterparts

 

39

 

10.4

Headings

 

39

 

10.5

Severability

 

40

 

10.6

Entire Agreement; Amendments

 

40

 

10.7

Notices

 

40

 

10.8

Successors and Assigns

 

41

 

10.9

No Third-Party Beneficiaries

 

41

 

10.10

Survival

 

41

 

10.11

Further Assurances

 

42

 

10.12

Indemnification

 

42

 

10.13

No Strict Construction

 

42

 

10.14

Waiver

 

43

 

10.15

Payment Set Aside

 

43

 

10.16

Joint and Several Liability

 

43

 

10.17

Termination

 

43



  



 

iii


   



 

EXECUTION COPY

 

UNSECURED NOTE FINANCING AGREEMENT

 

This UNSECURED NOTE FINANCING AGREEMENT (as may be amended, restated or modified
from time to time, this “Agreement”), dated as of February 25, 2019, is being
entered into by and among Midwest Energy Emissions Corp., a Delaware
corporation, (the “Borrower”), MES, Inc., a North Dakota corporation and wholly
owned subsidiary of the Borrower (“MES”), and AC Midwest Energy LLC, a Delaware
limited liability company (the “Lender”). Each of Borrower, MES and the Lender
may hereinafter be referred to, individually, as a “Party” and, collectively, as
the “Parties”.

 

RECITALS

 

WHEREAS, the Borrower, Guarantor (as hereinafter defined) and Lender entered
into an Amended and Restated Financing Agreement, dated as of November 1, 2016,
as amended by Amendment No. 1 to Amended and Restated Financing Agreement and
Reaffirmation of Guaranty, dated as of June 14, 2018 and Amendment No. 2 to
Amended and Restated Financing Agreement and Reaffirmation of Guaranty, dated as
of September 12, 2018 (collectively, the “Restated Financing Agreement”), which
Restated Financing Agreement amended and restated a prior Financing Agreement,
among the Parties, dated as of August 14, 2014, and amended by each of the
Waiver and Amendment to Financing Agreement and Reaffirmation of Guaranty, dated
as of March 16, 2015, Waiver and Amendment No. 2 to Financing Agreement and
Reaffirmation of Guaranty, dated as of November 16, 2015 and Amendment No. 3 to
Financing Agreement and Reaffirmation of Guaranty, dated as of January 28, 2016
(collectively, the “Original Financing Agreement”);

 

WHEREAS, in connection with the Restated Financing Agreement, and in exchange
for certain notes issued pursuant to the Original Financing Agreement and other
consideration set forth therein, the Borrower issued to the Lender a senior
secured note in the original principal amount of $9,646,686 (the “Secured Note”)
and a subordinated unsecured note in the original principal amount of
$13,000,000 (the “Subordinated Note”);

 

WHEREAS, the Borrower and Guarantor request, and the Lender is agreeable, to
exchange (the “Exchange”) the Subordinated Note, together with all accrued and
unpaid interest thereon through the Closing Date (as hereinafter defined), for a
new unsecured note in the original principal amount of $13,154,930.60,
substantially in the form attached hereto as Exhibit A; and

 

WHEREAS, in connection with the issuance of the Unsecured Note (as hereinafter
defined) and the consummation of other transactions contemplated by this
Agreement and the other Transaction Documents, the Guarantor desires to reaffirm
its obligations under the Guaranty.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the Parties hereto, intending to be legally bound hereby,
agree as follow:

 



  1

   



 

ARTICLE 1

DEFINITIONS; CERTAIN TERMS

 

1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.

 

“Adjusted Free Cash Flow” means Free Cash Flow, less Net Licensing Revenue.

 

“Affiliate” means, with respect to any Person, any other Person that (i) is a
director or officer of such specified Person, or (ii) directly or indirectly
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person.

 

“Allocable Amount” means, as of any date of determination, for any Guarantor,
the maximum amount of liability that could be asserted against such Guarantor
under this Agreement or any other Transaction Document without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

 

“Bankruptcy Code” means Title 11, United States Code, and any other existing or
future law (or any successor law or statute) of any jurisdiction, domestic
(including federal and state) or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, moratorium or similar law for the relief of
debtors.

 

“Business Day” means any day other than Saturday or Sunday or any day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock; (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (iii) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

 



  2

   



 

“Change of Control” means one or more related transactions in which (i) a Credit
Party shall, directly or indirectly, (A) consolidate or merge with or into
another Person (whether or not such Credit Party is the surviving corporation),
(B) sell, assign, transfer, lease, license, convey or otherwise dispose of all
or substantially all of the properties or assets of a Credit Party to another
Person, (C) allow another Person to make a purchase, tender or exchange offer
that is accepted by the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock or other Equity Interests (not including any
shares of Common Stock of other Equity Interests held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), (D) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than fifty percent (50%)
of the outstanding shares of Common Stock or Equity Interests of a Credit Party,
or (E) reorganize, recapitalize or reclassify its Common Stock or other Equity
Interests, (ii) that with respect to Borrower, any “person” or “group” (within
the meaning of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of fifty percent (50%) of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, or (iii) the entering into
any other instrument or transaction structured in a manner to circumvent, or
that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction;
provided, however, that the occurrence of any of the foregoing events shall not
be deemed a Change of Control if, prior to the occurrence of the transaction
which would otherwise trigger a Change of Control, the Borrower obtained the
prior written approval to such transaction from the Lender.

 

“Claims” means all threatened or actual legal claims, actions, suits,
arbitrations, causes of action, or proceedings before any supranational,
national, state, municipal, or local entity or any other Governmental Authority,
whether located within or without the United States, relating to any of the
Intellectual Property Rights of the Credit Parties.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing Fee” has the meaning set forth in Section 2.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute thereto.

 

“Common Stock” means the common stock, par value $.001 per share, of the
Borrower (or any capital stock issued in substitution or exchange for, or
otherwise in respect of, such common stock).

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 



  3

   



 

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Credit Party” means the Borrower and each Guarantor.

 

“Custodian” has the meaning set forth in Section 9.1(c).

 

“Default Rate” means a rate of interest equal to fifteen percent (15%) per
annum, computed on the basis of a 360-day year and actual days elapsed.

 

“Diligence Date” has the meaning set forth in Section 5.11.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of their respective
Subsidiaries or ERISA Affiliates.

 

“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.

 

“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party, and which is treated as a single employer under Section 414 of the Code.

 



  4

   



 

“ERISA Event” means: (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standards of Sections 412 and 430 of the Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by a Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to by a Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of a
Credit Party, any of their respective Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt of a Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on a Credit Party, any of
their respective Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Sections 4975 or 4971 of the
Code or under Section 406, Section 409, Section 502(c), (i) or (l), or Section
4071 of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against a
Credit Party, any of their respective Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA with respect to
any Pension Plan.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Event of Default Notice” has the meaning set forth in Section 9.2(a).

 

“Event of Default Redemption” has the meaning set forth in Section 9.2(a).

 

“Event of Default Redemption Notice” has the meaning set forth in Section
9.2(a).

 



  5

   



 

“Excluded Taxes” means, with respect to the Lender, any Holder or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder or under any other Transaction Document: (i) Taxes
imposed on (or measured by) its net or overall gross income or franchise Taxes
(a) imposed as a result of such recipient being organized or having its
principal office or applicable lending office located in, the taxing
jurisdiction, or (b) that are Other Connection Taxes; (ii) any branch profits
Taxes or similar Tax imposed by any jurisdiction described in clause (i); (iii)
in the case of any Foreign Holder, any U.S. federal withholding Tax that is
imposed on amounts payable to such Foreign Holder under any Transaction Document
pursuant to applicable laws in effect at the time such foreign Holder becomes a
Holder; or (iv) any U.S. federal withholding Tax under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to current Section
1471(b)(1) of the Code (or any amended or successor version described above) and
any intergovernmental agreements implementing any of the foregoing.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Foreign Holder” means any Holder than is not a United States person within the
meaning of the Code section 7701(a)(30).

 

“Free Cash Flow” means, with respect to a given period, without duplication, (i)
the amount of the Credit Parties consolidated cash flow from operating
activities determined in accordance with GAAP, (ii) plus depreciation,
amortization and any other non-cash charges deducted in determining consolidated
cash flow from operating activities, (iii) less capital expenditures, cash paid
for investments, cash principal payments on Permitted Indebtedness of the Credit
Parties, interest payments and cash taxes.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means any federal, provincial, territorial, state,
municipal, national or other government, governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision thereof
or any entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to any government or any court, in
each case whether associated with a state or locality of the United States, the
United States, or a foreign government or any other political subdivision
thereof, including central banks and supra national bodies.

 

“Guarantor” means (i) MES, (ii) each other Subsidiary of a Borrower other than
RCF, and (iii) each other Person which guarantees all or any part of the
Obligations.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.

 



  6

   



 

“Holder” means a holder of a Unsecured Note which shall be the Lender, its
successors or a permitted transferee, endorsee or assignee thereof.

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) Hedging Obligations;
and (xi) obligations under convertible securities of a Credit Party. In
addition, the term “Indebtedness” of a Credit Party includes (a) all
Indebtedness of others secured by a Lien on any assets of a Credit Party or
their respective Subsidiaries (whether or not such Indebtedness is assumed by a
Credit Party or their respective Subsidiaries), and (b) to the extent not
otherwise included, the guarantee by a Credit Party of any Indebtedness of any
other Person.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.12.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party hereunder or under any other Transaction Document, and (ii) to the
extent not otherwise described in clause (i), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.12.

 

“Insolvent” means, with respect to a Credit Party or its Subsidiaries (taken as
a whole and without consideration of any intercompany Indebtedness amongst a
Credit Party or its Subsidiaries), (i) the present fair saleable value of a
Credit Party’s or its Subsidiaries’ assets is less than the amount required to
pay a Credit Party’s or its Subsidiaries’ total Indebtedness, as applicable,
(ii) a Credit Party or its Subsidiaries shall become unable, admit in writing
their inability, or publicly declare their inability, to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) a Credit Party or its
Subsidiaries has or intends to incur or believe that they will incur debts that
would be beyond their ability to pay as such debts mature in the ordinary course
of business, or (iv) a Credit Party or its Subsidiaries have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted.

 



  7

   



 

“Intellectual Property Rights” means all rights with respect to any and all of
the following, as they exist anywhere in the world, registered or unregistered,
and all worldwide common law and statutory rights in or arising out of: (i)
trademarks, registered trademarks, applications for registration of trademarks,
service marks, registered service marks, applications for registration of
service marks, trade names, registered trade names and applications for
registration of trade names, and including all intent to use any of the
foregoing if not registered or subject to a pending application; (ii) Internet
domain names, Internet Protocol addresses and social media identifiers; (iii)
copyrights, copyright registrations and applications therefor and all
copyrightable works, and all other rights corresponding thereto throughout the
world however denominated, including all rights of authorship, use, publication,
reproduction, distribution, performance, transformation, and rights of ownership
of copyrightable works and all registrations thereof and rights to register and
obtain renewals and extensions of such registrations, together with all other
copyright-related interests accruing by reason of international treaties or
conventions; (iv) trade secrets (including in any information that derives
economic value (actual or potential) from not being generally known to other
persons who can obtain economic value from its disclosure and any other “trade
secrets” as defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory and common law) and rights in other proprietary or
confidential information including rights to limit the use or disclosure thereof
by any Person; (v) patented and patentable designs and inventions, all design,
plant and utility patents, letters patent, utility models, pending patent
applications and provisional applications in any country or region and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications; and
(vi) any other intellectual property rights of any kind or nature

 

“Lender” has the meaning set forth in the Preamble.

 

“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in.

 

“Litigation Financing” means capital provided to the Credit Parties by a
Litigation Funder for the sole purpose of funding the prosecution of Claims.

 

“Litigation Funder” means any Person providing the Credit Parties Litigation
Financing.

 

“Material Adverse Effect” means any circumstance, change, development, condition
or event that, individually or in the aggregate, has or could reasonably be
expected to have a material adverse effect on the (i) business, properties,
assets, financial condition or results of operations (financial or otherwise) of
a Credit Party or its Subsidiaries, taken as a whole, (ii) rights and remedies
of the Lender, taken as a whole, under any Transaction Document, (iii)
transactions contemplated hereby and by the other Transaction Documents, or (iv)
authority or ability of a Credit Party or its Subsidiaries to fully and timely
perform its obligations under any Transaction Document.

 



  8

   



 

“Material Contract” means (i) from and after the incurrence of any Indebtedness
permitted under clause (vii) of the definition of “Permitted Indebtedness,” the
operative documentation evidencing such Indebtedness, and (ii) any contract or
other arrangement to which a Credit Party or its Subsidiaries is a party (other
than the Transaction Documents) that generates gross profit to a Credit Party or
its Subsidiaries of $1,000,000 or more in any year.

 

“Maturity Date” means the earlier of (i) August 25, 2022, and (ii) such earlier
date as the unpaid principal balance of the Unsecured Note become due and
payable pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Licensing Revenue” means, with respect to a given period, (i) the full
amount of any cash or sums recovered or received by the Credit Parties from
licensing any Intellectual Property Rights in such period, less (ii) amounts
thereof paid or obligated to be paid to any Litigation Funder, and fees and
expenses paid or obligated to be paid to legal counsel to the Borrower in
connection therewith.

 

“Net Litigation Proceeds” means the full amount of any cash or sums recovered or
received by the Credit Parties from any Claim (whether pursuant to court order,
at trial or upon appeal, or pursuant to the terms of any settlement agreement),
less (i) fees and expenses paid or obligated to be paid to any Litigation
Funder, and (ii) fees and expenses paid or to be paid to legal counsel to the
Borrower in connection therewith.

 

“Net Revenue Share” means, with respect to a given period, sixty percent (60%)
of the Net Licensing Revenue.

 

“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Code), preferences and other fees, costs,
expenses and other charges and obligations under, relating to or arising out of
this Agreement, the Unsecured Note or any of the other Transaction Documents, of
the Credit Parties to the Lender and other Holders of any and every kind and
nature, howsoever created, arising or evidenced and howsoever owned, held or
acquired, whether now or hereafter existing, whether now due or to become due,
whether primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law, in all such cases, arising under this
Agreement, the Unsecured Note and any of the other Transaction Documents.

 



  9

   



 

“Other Connection Taxes” means, with respect to the Lender or any other Holder,
Taxes imposed as a result of a present or former connection between such Holder
and the jurisdiction imposing such Tax (other than connections arising from such
Holder having executed, delivered, become a party to, performed its obligations
under, received payments under or engaged in any other transaction pursuant to
or enforced any Transaction Document, or sold or assigned an interest in any
Transaction Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made,
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.

 

“Permitted Indebtedness” means (i) Indebtedness outstanding under the Unsecured
Note and the other Transaction Documents, (ii) Indebtedness outstanding as of
the Closing Date as set forth on Schedule 5.6, (iii) unsecured guaranties in the
ordinary course of business of the obligations of suppliers, customers and
licensees of a Credit Party or its Subsidiaries, (iv) Indebtedness which may be
deemed to exist pursuant to any unsecured guaranties with respect to surety and
appeal bonds, performance bonds, bid bonds and similar obligations incurred in
the ordinary course of business, (v) Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts in the ordinary course of business, (vi) intercompany Indebtedness of a
Credit Party to another Credit Party; provided, all such intercompany
Indebtedness described in this clause (vi) shall be evidenced by notes, (vii)
purchase money Indebtedness and Indebtedness incurred in connection with any
capital lease transaction; provided the aggregate principal amount of all such
Indebtedness at any time outstanding shall not exceed $1,000,000, (viii) other
unsecured Indebtedness in an aggregate amount not to exceed $1,000,000 at any
time outstanding, and (ix) other Indebtedness approved by the Lender pursuant to
Section 7.10; provided, further, that indebtedness incurred in the purchase of
equipment and associated items to be used for the fabrication or resale of the
same to customers pursuant to existing product orders shall be deemed to
constitute Permitted Indebtedness if approved by Lender after submission of
appropriate documentation to make an informed decision, which approval shall not
be unreasonably withheld, delayed or conditioned.

 



  10

   



 

“Permitted Liens” means (i) Liens for unpaid taxes, assessments, or other
governmental charges or levies that either (A) are not yet delinquent or (B) for
which the underlying taxes, assessments, charges or levies are being contested
in reasonable, good faith by appropriate proceedings promptly instituted and
diligently conducted, (ii) Liens securing judgments for the payment of money not
constituting an Event of Default, (iii) Liens outstanding as of the Closing Date
as set forth on Schedule 5.6, provided that any such Lien only secures the
Indebtedness that it secures on the Closing Date, (iv) the interests of lessors
under operating leases and licensors under license agreements in each case
entered into in the ordinary course of business of the Credit Parties and their
Subsidiaries, (v) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers or suppliers, in each case
incurred in the ordinary course of business and not in connection with the
borrowing of money and either (A) for amounts that are not yet delinquent or (B)
for amounts that are no more than 30 days overdue that are being contested in
reasonable, good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserves or appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, (vi) Liens incurred in the ordinary course of business in connection
with workers’ compensation and other unemployment insurance, or to secure the
performance of tenders, surety and appeal bonds, bids, leases, government
contracts, trade contracts and other similar obligations (exclusive of
obligations for the payment of borrowed money), (vii) rights of setoff or
bankers’ liens upon deposits of cash in favor of banks or other depository
institutions, solely to the extent incurred in connection with the maintenance
of such deposit accounts in the ordinary course of business, (viii) easements,
reservations, rights of way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances affecting real property in a
manner not materially or adversely affecting the value or use of such property,
(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of
goods, (x) Liens securing Permitted Indebtedness described in clause (vii) of
the definition of “Permitted Indebtedness” so long as such Liens encumber only
those assets acquired with the proceeds of such Indebtedness, and (xi) to the
extent constituting Liens, encumbrances in favor of correspondents or agents on
account of fulfilled wire transfers for which payment has not been received.

 

“Permitted Redemption Amount” means (i) (A) with respect to redemptions
occurring on or before August 25, 2020, an amount equal to one hundred fifty
percent (150%) of the original Unsecured Note principal amount, and (B) with
respect to redemptions occurring after August 25, 2020, an amount equal to two
hundred percent (200%) of the original Unsecured Note principal amount, plus
(ii) all accrued and unpaid interest, if any, and fees with respect to the
aggregate outstanding principal amount of the Unsecured Note, plus (iii) all
other amounts due under the Transaction Documents with respect thereto, less
(iv) any payments made pursuant to Section 2.6.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

“Plan” means any Multiemployer Plan or Pension Plan.

 

“Principal Market” means the OTC QB.

 

“Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Credit Parties or any of their Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign (including, without limitation, the SEC or any self-regulatory
organization), whether pending or threatened in writing, against or affecting
the Credit Parties or any of their Subsidiaries or any property of the Credit
Parties or any of their Subsidiaries.

 



  11

   



 

“Profit Share” has the meaning set forth in Section 2.4.

 

“RCF” means Rebel Crew Films, Inc., a California corporation.

 

“Schedules” has the meaning set forth in Article 5.

 

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of its functions.

 

“SEC Documents” has the meaning in Section 5.24.

 

“Secured Note” has the meaning set forth in the Recitals.

 

“Subordinated Note” has the meaning set forth in the Recitals.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person (the “Parent”),
any corporation, limited liability company, partnership, association or other
entity of which Capital Stock or other Equity Interests representing more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, owned, Controlled or held by the
Parent or one or more Subsidiaries of the Parent, or by the Parent and one or
more Subsidiaries of the Parent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Transaction Documents” means this Agreement, the Unsecured Note and each of the
other agreements, documents and certificates now or hereafter entered into by
the Lender, on the one hand, and the Borrower or one or more Credit Parties, on
the other hand, and each other agreement, document, certificate or instrument
executed and delivered by a Credit Party in connection with the transactions
contemplated by this Agreement, together with all exhibits, schedules, annexes
and other attachments thereto.

 

“UCC” means the uniform commercial code as in effect in any applicable
jurisdiction.

 

“Unasserted Contingent Obligations” means Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and preference on, and
fees and expenses relating to, any Obligation) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 



  12

   



 

“Unsecured Note” means the unsecured note in the aggregate original principal
amount of $13,154,930.60 issued pursuant to Section 3.2, and each such Unsecured
Note delivered in substitution or exchange for, subdivision of, or otherwise in
respect of, the Unsecured Note pursuant to any provision of this Agreement.
Should the Lender elect (subject to compliance with the terms of this Agreement
and the Unsecured Note) to cause one or more Affiliates or other Persons to hold
a portion of the Unsecured Note, then the Unsecured Note may be subdivided into
multiple “Unsecured Notes”.

 

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise: (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Lender include good faith
estimates by the Lender (in the case of quantitative determinations) and good
faith beliefs by the Lender (in the case of qualitative determinations).

 

1.3 Accounting and Other Terms. Unless otherwise expressly provided herein, each
accounting term used herein shall have the meaning given it under GAAP applied
on a basis consistent. Notwithstanding any other provision contained herein, (i)
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made, (a)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”, as defined therein, and (b) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

ARTICLE 2
AUTHORIZATION OF UNSECURED NOTE

 

2.1 Closing Fee. In addition to the original principal amount and any Profit
Share payable under the terms of the Unsecured Note, the Borrower shall pay the
Lender a one-time closing fee in the amount of $400,000 (the “Closing Fee”),
which Closing Fee is fully earned as of the Closing Date and must be paid in
full, in cash, on or before August 25, 2019.

 



  13

   



 

2.2 Authorization of Unsecured Note. The Borrower has authorized the issue to
the Lender of the Unsecured Note, substantially in the form attached hereto as
Exhibit A.

 

2.3 Interest. The Borrower shall pay interest on the unpaid principal amount of
the Unsecured Note at the rates, time and manner set forth below:

 

(a) Rate of Interest. The Unsecured Note shall bear a zero cash interest rate on
the unpaid principal amount thereof from the date issued through the date the
Unsecured Note is paid in full in cash (whether upon final maturity, by
redemption, prepayment, acceleration or otherwise).

 

(b) Default Rate. At the election of the Lender and following the delivery of
written notice of such election to the Borrower following the occurrence and
during the continuation of any Event of Default (or automatically while any
Event of Default under Sections 9.1(c) or 9.1(d) exists), the Unsecured Note
shall bear interest (including post-petition interest in any proceeding under
any Bankruptcy Code) on the unpaid principal amount thereof at the Default Rate
from the date of receipt of such written notice through and including the date
such Event of Default is waived or, to the extent expressly provided herein,
cured. In the event that such Event of Default is subsequently waived or, to the
extent expressly provided herein, cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such waiver or
cure; provided that interest as calculated and unpaid at the Default Rate during
the continuance of such Event of Default shall continue to be due to the extent
relating to the days after the imposition of the Default Rate as set forth above
through and including the date on which such Event of Default is waived or, to
the extent expressly provided herein, cured. All such interest shall be payable
to the Lender on demand of the Lender or other Holders.

 

(c) Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lender or other Holders received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the principal amount then outstanding under the Unsecured Note to the
extent permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the Borrower.

 

2.4 Profit Share. If the original principal amount of the Unsecured Note is paid
in full on or before August 25, 2020, the Lender shall be entitled to a profit
participation preference equal to 0.5 times the original principal amount of the
Unsecured Note, and if the original principal amount of the Unsecured Note paid
in full after August 25, 2020 the Lender shall be entitled to a profit
participation preference equal to 1.0 times the original principal amount of the
Unsecured Note (the “Profit Share”). The Parties acknowledge and agree that the
Profit Share is “non-recourse” and shall only be derived from and computed on
the basis of, and paid from Net Litigation Proceeds, Net Revenue Share and
Adjusted Free Cash Flow. The Borrower and the Guarantor shall not be liable or
have any personal liability in any other respect for the payment of the Profit
Share unless such liability is due to the non-payment of any Profit Share which
has been earned by Lender from Net Litigation Proceeds, Net Revenue Share and
Adjusted Free Cash Flow and which has not been paid by the Borrower.

 



  14

   



 

2.5 Maturity. The aggregate outstanding principal balance of the Unsecured Note
shall be due and payable in full on the Maturity Date. The Profit Share, if not
paid in full on or before the Maturity Date, shall remain subject to the terms
of this Agreement until full and final payment.

 

2.6 Principal Redemptions; Profit Share Payments. The Borrower shall pay the
aggregate outstanding principal amount of the Unsecured Note and the Profit
Share as follows:

 

(a) Within three (3) Business Days following the date of receipt by a Credit
Party of any Net Litigation Proceeds, the Borrower shall prepay the Unsecured
Note and pay the Profit Share in an aggregate amount equal to sixty percent
(60%) of such Net Litigation Proceeds until such time as any Litigation Funder
has been paid in full, and, thereafter, in an aggregate amount equal to
seventy-five percent (75%) of such Net Litigation Proceeds until the Unsecured
Note and Profit Share have been paid in full.

 

(b) Within thirty (30) days following the end of each fiscal quarter Borrower
shall prepay the Unsecured Note and pay the Profit Share in an aggregate amount
equal to the Net Revenue Share plus the Adjusted Free Cash Flow until the
Unsecured Note and Profit Share have been paid in full, provided, however, that
the payments to be made under this Section 2.6(b) shall exclude the first
$3,500,000 of Net Licensing Revenue plus the Adjusted Free Cash Flow achieved
for such fiscal quarter and all prior fiscal quarters on a combined basis,
commencing with the fiscal quarter ending March 31, 2019.

 

2.7 Permitted Redemptions. The Borrower may, at its option, elect to redeem the
Unsecured Note by paying the Lender and all other Holders the Permitted
Redemption Amount, by wire transfer of same day immediately available funds.
Upon payment of the Permitted Redemption Amount, the Borrower will have no
further liability with respect to the payment of any Profit Share.

 

2.8 Payments Generally; Application of Payments.

 

(a) Whenever any payment of cash is to be made by the Borrower to any Person
pursuant to this Agreement, the Unsecured Note or any other Transaction
Document, such payment shall be made in lawful money of the United States of
America by a wire transfer to, subject to the next sentence, the account
identified by such Person in writing to the Borrower. Whenever any amount
expressed to be due by the terms of this Agreement or the Unsecured Note are due
on any day which is not a Business Day, the same shall instead be due on the
next succeeding day which is a Business Day. Any amount due under the
Transaction Documents which is not paid when due shall accrue interest at the
Default Rate from the date such amount was due until the same is paid in full in
cash. Such interest shall continue to accrue post-petition in any proceeding
under any Bankruptcy Code.

 

(b) All amounts required to be paid pursuant to Section 2.6 shall be applied (i)
first to accrued and unpaid interest, if any, and fees with respect to the
aggregate outstanding principal amount of the Unsecured Note, (ii) second to the
aggregate outstanding principal balance of the Unsecured Note until paid in
full, (iii) and thereafter to the Profit Share until paid in full.

 



  15

   



 

2.9 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on behalf of the Borrower
hereunder shall be made, free and clear of and without deduction for any Taxes,
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by or on behalf of the
Borrower, then the Borrower shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.1) the Lender or any other Holder receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b) Payment of Other Taxes by the Borrower. The Borrower will timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender or any other Holders timely reimburse it for payment of,
Other Taxes.

 

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to Section 2.1, the Borrower
shall deliver to the Lender or any other Holders the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender or such other Holders.

 

(d) Indemnification by the Borrower. The Credit Parties jointly and severally
agree to indemnify the Lender and any other Holder, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.9(d)) payable or paid by the Lender or any such other
Holder or required to be withheld or deducted from a payment to such Holder and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender or any other Holder, absent
manifest error, shall be final conclusive and binding for all purposes.

 

(e) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.1 (including by
the payment of additional amounts pursuant to this Section 2.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.1 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 



  16

   



 

(f) Survival. Each party’s obligations under this Section 2.1 shall survive any
transfer of the Unsecured Note by the Lender or any other Holder, and the
repayment, satisfaction or discharge of all obligations hereunder or under any
Transaction Document.

 

2.10 Reissuance.

 

(a) Transfer. If the Unsecured Note is to be transferred, such transfers shall
be made in accordance with Section 10.8 below, and the Lender or other Holder
shall surrender such Unsecured Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Lender or other Holder a new
Unsecured Note (in accordance with this Section 2.10), registered as the Lender
or other Holder may request, representing the outstanding principal being
transferred by the Lender or other Holder and, if less than the entire
outstanding principal is being transferred, a new Unsecured Note (in accordance
with this Section 2.10) to the Lender or other Holder representing the
outstanding principal not being transferred.

 

(b) Lost, Stolen or Mutilated Unsecured Note. Upon receipt by the Borrower of
evidence reasonably satisfactory to the Borrower of the loss, theft, destruction
or mutilation of any Unsecured Note and (i) in the case of loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Borrower (provided, however, that if the Lender or other Holder is an
institutional investor, the affidavit of an authorized partner or officer of
such Lender or other Holder setting forth the circumstances with respect to such
loss, theft or destruction shall be accepted as satisfactory evidence thereof
and no separate indemnity agreement or other security shall be required,
provided that the party that lost the Unsecured Note shall remain liable to the
Borrower should such lost note ultimately result in loss or liability to
Borrower), and (ii) in the case of mutilation, upon surrender and cancellation
of the mutilated Unsecured Note, the Borrower shall execute and deliver to the
Lender or other Holder a replacement Note (in accordance with this Section 2.10)
representing the outstanding principal.

 

(c) Unsecured Note Exchangeable for Different Denominations. The Unsecured Note
is exchangeable, upon the surrender thereof by the Lender or other Holder at the
principal office of the Borrower, for a replacement Unsecured Note or Unsecured
Notes (in accordance with this Section 2.10) representing in the aggregate the
outstanding principal of the surrendered Unsecured Note, and each replacement
Unsecured Note will represent that portion of the outstanding principal as is
designated by the Lender or other Holder at the time of surrender.

 



  17

   



 

(d) Issuance of Replacement Unsecured Notes. Whenever the Borrower is required
to issue a replacement Unsecured Note pursuant to the terms of the Unsecured
Note, the replacement Unsecured Note (i) shall be of like tenor with the
Unsecured Note being replaced, (ii) shall represent, as indicated on the face of
the replacement Unsecured Note, the principal remaining outstanding (or, in the
case of a replacement Unsecured Note being issued pursuant to paragraph (a) or
(b) of this Section 2.10, the principal designated by the Lender or other Holder
which, when added to the principal represented by the other replacement
Unsecured Notes issued in connection with such issuance, does not exceed the
principal remaining outstanding under the Unsecured Note being replaced
immediately prior to such issuance of replacement Unsecured Notes), (iii) shall
have an issuance date, as indicated on the face of such replacement Unsecured
Note, which is the same as the issuance date of the Unsecured Note being
replaced, (iv) shall have the same rights and conditions as the Unsecured Note
being replaced, and (v) shall represent accrued interest, if any, on the
principal of the Unsecured Note being replaced, from the Issuance Date.

 

2.11 Registered Obligations.

 

(a) Register. The Borrower shall maintain at its principal executive office (or
such other office or agency of the Borrower as it may designate by notice to
each Holder of Unsecured Notes), a register for the Unsecured Notes in which the
Borrower shall record the name and address of the Person in whose name the
Unsecured Notes have been issued (including the name and address of each
transferee) and the principal amount of Unsecured Notes held by such Person. The
Borrower shall keep the register open and available at all times during business
hours for inspection of any Holder or its legal representatives.

 

(b) Maintenance of Registrar. Notwithstanding anything to the contrary contained
herein, the Unsecured Notes are registered obligations and the right, title, and
interest of each of the Lender and its assignees in and to such Unsecured Notes
shall be transferable only upon notation of such transfer in a register to be
maintained by the Borrower for so long as it acts as its own registration agent
for the Unsecured Notes, and by the transfer agent used for the Borrower’s
Common Stock (or other capital stock issued in substitution or exchange for, or
otherwise in respect of, such Common Stock) should it elect to no longer act as
transfer agent for the Unsecured Notes. The Unsecured Notes shall only evidence
the Lender’s or its assignee’s right, title and interest in and to the related
Unsecured Notes, and in no event is any such Unsecured Note to be considered a
bearer instrument or obligation. This Section 2.11 shall be construed so that
the Unsecured Notes are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations promulgated thereunder (or any successor provisions of the Code or
such regulations).

 

ARTICLE 3
THE EXCHANGE; CLOSING

 

3.1 Exchange. Subject to the terms and conditions of this Agreement, the closing
of the Exchange contemplated hereby (the “Closing”) shall take place effective
as of 9:30 a.m. Eastern Time, electronically, by exchange of documents and
certificates, on date thereof (or by such other method, at such other time or on
such other date as the Lender and Borrower may mutually agree upon in writing)
(the day on which the Closing takes place, the “Closing Date”).

 



  18

   



 

3.2 Transactions Effected at the Closing. Subject to satisfaction or waiver of
the conditions set forth in Section 4.1 and Section 4.2, the following
transactions will occur at the Closing (a) the Lender shall surrender the
Subordinated Note to the Borrower for cancellation, (b) the Borrower shall issue
and deliver to the Lender the Unsecured Note registered in the name of the
Lender or its designee, and (c) the Parties shall execute and deliver the
Transaction Documents and such other documents and agreements as are customary
and reasonably necessary to effectuate the Exchange.

 

ARTICLE 4
CONDITIONS TO CLOSING

 

4.1 Conditions to Lender’s Obligations. The obligation of the Lender to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents at the Closing is subject to satisfaction or waiver, on or
before the Closing Date, of each of the following conditions:

 

(a) Borrower shall have executed and delivered to the Lender the Unsecured Note;

 

(b) the Credit Parties, as applicable, shall have executed and delivered to the
Lender each of the other Transaction Documents to which it is a party;

 

(c) the Credit Parties, as applicable, shall have executed (to the extent
applicable) and delivered, or caused to be delivered, to the Lender such other
documents relating to the transactions contemplated by this Agreement and the
other Transaction Documents as the Lender or its counsel may reasonably request;

 

(d) the Credit Parties shall have executed and delivered, or caused to be
delivered, to the Lender:

 

(i) a certificate evidencing its incorporation and good standing in its
jurisdiction of incorporation issued by the Secretary of State of such
jurisdiction, as of a date reasonably proximate to the Closing Date;

 

(ii) a certificate evidencing its qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which it has filed for qualification to conduct business since
November 1, 2016 and failure to so qualify would cause a Material Adverse
Effect, as of a date reasonably proximate to the Closing Date; and

 

(iii) a certificate, executed by the secretary of the Borrower and MES, as
applicable, and dated as of the Closing Date, as to (A) the resolutions
consistent with Section 5.2 as adopted by Borrower’s and MES’s board of
directors (or similar governing body) in a form reasonably acceptable to the
Lender, (B) the incumbency and signatures of the officers or other Persons
authorized to act on behalf of the Borrower and MES with respect to this
Agreement, the Unsecured Note and each other Transaction Document executed by
it, (C) the Borrower’s and MES’s articles or certificate of incorporation (or
similar document) certified as of a recent date from the Secretary of State of
the applicable jurisdiction, each as in effect at the Closing, (D) the
Borrower’s and MES’s bylaws (or similar document), each as in effect at the
Closing, and (E) no action having been taken by the Borrower, MES or their
respective stockholders or directors in contemplation of any amendments to items
(A), (B), (C) or (D) listed in this Section 4.1(d)(ii).

 



  19

   



 

(e) the Credit Parties shall have obtained and delivered to Lender all
governmental, regulatory and third-party consents and approvals, if any,
necessary for the execution of this Agreement and the Exchange of the
Subordinated Note for the Unsecured Note pursuant hereto at the Closing; and

 

(f) since the Diligence Date, there shall have been no change which has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(g) the representations and warranties of the Credit Parties and each of their
Subsidiaries shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such specific date), and the Credit Parties shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Credit Parties at or prior to the Closing Date. The Lender shall have received
certificates, executed by the chief executive officer of the Borrower and MES,
dated the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Lender; and

 

(h) no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the transactions
contemplated at the Closing.

 

4.2 Conditions to Borrower’s Obligations. The obligation of the Borrower to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents at the Closing is subject to satisfaction or waiver, on or
before the Closing Date, of each of the following conditions:

 

(a) this Agreement and each of the other Transaction Documents shall have been
duly executed and delivered by the Parties thereto and true and complete copies
thereof shall have been delivered to the Borrower; and

 

(b) the Lender shall have surrendered to Borrower for exchange the Subordinated
Note.

 



  20

   



 

ARTICLE 5

CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES

 

As an inducement to the Lender to enter into this Agreement and to consummate
the transactions contemplated hereby, each of the Credit Parties jointly and
severally represents and warrants to the Lender that each and all of the
following representations and warranties (as supplemented by the disclosure
schedules delivered to the Lender contemporaneously with the execution and
delivery of this Agreement (the “Schedules”)) are true and correct in all
material respects (without duplication of any materiality qualifiers) as of the
Closing Date. The Schedules shall be arranged by the Borrower in paragraphs
corresponding to the sections and subsections contained in this Article 5.

 

5.1 Organization and Qualification. The Credit Parties and each of their
Subsidiaries (a) are entities duly organized, validly existing and in good
standing under the laws of the jurisdiction in which they are formed, (b) have
the requisite power and authority, and legal right, to own or lease their
properties and carry on their business as now being conducted and as proposed to
be conducted, and (c) are duly qualified as foreign entities to do business and
are in good standing in every jurisdiction in which their ownership, lease or
operation of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have, either individually or in the
aggregate, a Material Adverse Effect.

 

5.2 Authorization; Enforcement; Validity. Each of the Credit Parties has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party. Each of the Credit Parties has
taken all necessary organizational action to authorize the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the issuance and
delivery of the Unsecured Note by the Borrower, and (other than filings as may
be required under the 1934 Act or by any state securities agencies) no further
filing with, consent by, notice to, authorization of or other act by, or in
respect of, any Credit Party, Governmental Authority or any other Person is
required. This Agreement, the Unsecured Note and the other Transaction Documents
have been duly executed and delivered by each of the Credit Parties thereto, and
(assuming due authorization, execution and delivery by the Lender and any other
parties thereto) constitute the legal, valid and binding obligations of each of
the Credit Parties party thereto, enforceable against each of such Credit
Parties in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

5.3 No Conflicts. Except as set forth on Schedule 5.3, the execution, delivery
and performance of this Agreement and the other Transaction Documents by the
Credit Parties party thereto, the issuance of the Unsecured Note and the use of
proceeds thereof, and the consummation by the Credit Parties of the transactions
contemplated hereby and thereby will not (a) result in a violation of the Credit
Parties’ certificate or articles of incorporation or bylaws or other governing
documents, or the terms of any Capital Stock or other Equity Interests of the
Credit Parties, (b) conflict with, or constitute a breach or default (or an
event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Material Contract to which the Credit
Parties or any of their Subsidiaries is a party, (c) result in any “price reset”
or other material change in or other modification to the terms of any
Indebtedness, Equity Interests or other securities of the Credit Parties or any
of their Subsidiaries, or (d) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, (i) any
Environmental Laws, or (ii) federal and state securities laws and regulations
and the rules and regulations of the Principal Market), which, for purposes of
clauses (b), (c) and (d), would reasonably be expected to result in a Material
Adverse Effect.

 



  21

   



 

5.4 Consents. Except as set forth on Schedule 5.4, no Credit Party is required
to obtain any consent, authorization, approval, order, license, franchise,
permit, certificate or accreditation of, or make any filing or registration
with, any court, Governmental Authority, the SEC or any regulatory or
self-regulatory agency or authority or any other Person (including, without
limitation, any stockholder of the Borrower) in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, including issuance of the Unsecured Note, in each case in accordance
with the terms hereof or thereof, except as would not reasonably be expected to
result in a Material Adverse Effect. All of the foregoing consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates
or accreditations of, filings and registrations which the Credit Parties are
required to make or obtain pursuant to the preceding sentence have been obtained
or effected on or prior to the Closing Date or will be obtained or made in
accordance with applicable law, and each Credit Party is unaware of any facts or
circumstances which might prevent any of the Credit Parties from making,
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.

 

5.5 Subsidiary Rights. Except as set forth on Schedule 5.5, each Credit Party
has the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all Capital Stock,
Equity Interests or other securities of the Subsidiaries as owned by such Credit
Party.

 

5.6 Indebtedness and Other Contracts. Except as disclosed on Schedule 5.6, none
of the Credit Parties (a) have any outstanding Indebtedness, other than
Permitted Indebtedness, (b) are parties to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, or (c) are in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness or any contract, agreement or instrument entered into in
connection therewith that could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.

 

5.7 Off Balance Sheet Arrangements. Except as set forth on Schedule 5.7, there
is no transaction, arrangement, or other relationship between any of the Credit
Parties and an unconsolidated or other off balance sheet entity that would be
reasonably likely to have, either individually or in the aggregate, a Material
Adverse Effect.

 

5.8 Ranking of Unsecured Note. All Indebtedness due under the Unsecured Note
shall be pari passu in right of payment, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise,
to all other current and future unsecured Indebtedness (including trade payables
or similar obligations to trade creditors incurred or entered into in the
ordinary course of business) of the Borrower and its Subsidiaries.

 



  22

   



 

5.9 Title. Except as described on Schedule 5.9, each of the Credit Parties have
(a) good and marketable title to (in the case of fee interests in real
property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (c) valid licensed rights in (in the case of
licensed interests in Intellectual Property Rights), and (d) good and marketable
title to (in the case of all other personal property) all of its real property
and other properties and assets owned by it which are material to the business
of the Credit Parties, in each case free and clear of all liens, encumbrances
and defects, other than Permitted Liens. Any real property and facilities held
under lease by the Credit Parties are held by it under valid, subsisting and
enforceable leases.

 

5.10 Intellectual Property Rights. Each of the Credit Parties own or possess
adequate and valid rights or licenses to use all Intellectual Property Rights
that are necessary to conduct their respective businesses as now conducted, and
such Intellectual Property Rights are free and clear of all liens, encumbrances
and defects other than Permitted Liens. None of the Credit Parties’ Intellectual
Property Rights have expired or terminated or are expected to expire or
terminate within five (5) years from the Closing Date. Except as described on
Schedule 5.10 (a) the Credit Parties have no knowledge of any infringement,
misappropriation, dilution or other violation by the Credit Parties of
Intellectual Property Rights of other Persons, (b) the Credit Parties have no
knowledge of any infringement, misappropriation, dilution or other violation by
any other Persons of the Intellectual Property Rights of the Credit Parties, (c)
there is no claim, action or Proceeding pending or, to the knowledge of each of
the Credit Parties, threatened in writing, against the Credit Parties regarding
their Intellectual Property Rights or the Intellectual Property Rights of other
Persons, and (d) the Credit Parties are not aware of any facts or circumstances
which might give rise to any of the foregoing infringements or claims, actions
or Proceedings. Each of the Credit Parties have taken and are taking
commercially reasonable security measures, consistent with industry standards,
to maintain and protect the secrecy, confidentiality and value of the
Intellectual Property Rights, subject to the terms of Schedule 5.10.

 

5.11 Absence of Certain Changes. Except as disclosed on Schedule 5.11, since
December 31, 2018 (the “Diligence Date”), there has been no material adverse
change in the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Credit Parties. Except as
disclosed on Schedule 5.11 and solely for the purposes of making the
representations and warranties to be made on the Closing Date and not for any
representations and warranties to be made following the Closing Date, since the
Diligence Date, the Credit Parties have not (a) declared or paid any dividends,
(b) sold any assets (other than the sale of inventory and equipment in the
ordinary course of business) or (c) had capital expenditures, individually or in
the aggregate, in excess of $2,000,000. The Credit Parties have not taken any
steps to seek protection pursuant to any Bankruptcy Code, nor do the Credit
Parties have any knowledge or reason to believe that their creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Credit Parties do not
intend to incur debts beyond their ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Credit Parties have no knowledge of any facts or
circumstances which leads the Credit Parties to believe that one or more of the
Credit Parties will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within three (3) years from the
Closing Date.

 



  23

   



 

5.12 Absence of Litigation. Except as set forth on Schedule 5.12, there is no
Proceeding pending or, to the knowledge of any Credit Party, threatened in
writing against or affecting the Credit Parties or their respective Affiliates,
officers or directors or such Persons’ properties or assets (or by or against
the Credit Parties or any Affiliates, officers or directors thereof and relating
to the Credit Parties or such Persons) which: (a) could reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect, (b) if adversely determined, could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect, or (c)
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.

 

5.13 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated by the Transaction Documents and as set forth
on Schedule 5.13, no event, liability, development or circumstance has occurred
or exists, or is contemplated or reasonably likely to occur with respect to the
Credit Parties or their respective business, properties, prospects, operations
or financial condition, that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.14 Tax Status. Except as set forth in Schedule 5.14, each of the Credit
Parties (a) have made or filed all foreign, federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, except prior to the Closing Date where any
failure to do so did not result in any material penalties to the Credit Parties,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (c) have set aside on its books adequate
reserves in accordance with GAAP for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be delinquent by the
taxing authority of any jurisdiction (other than those being reasonably
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and subject to adequate reserves taken by the Credit
Parties as shall be required in conformity with GAAP), and the senior officers
of each of the Credit Parties know of no basis for any such claim.

 

5.15 Transfer Taxes. On the Closing Date, all transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the Exchange hereunder will be, or will have been, fully paid or provided for by
the Credit Parties, as applicable, and all laws imposing such taxes will be or
will have been complied with.

 

5.16 Conduct of Business; Compliance with Laws; Regulatory Permits. None of the
Credit Parties are in material violation of any term of or in default under its
certificate or articles of incorporation or bylaws or other governing documents.
None of the Credit Parties are in material violation of any judgment, decree or
order or to the best of their knowledge, any statute, ordinance, rule or
regulation applicable to the Credit Parties and material to their business.
Schedule 5.16 sets forth all United States federal and state regulatory licenses
and foreign regulatory licenses which to Credit Parties’ knowledge, are
necessary to conduct the respective businesses of the Credit Parties, and except
as set forth on Schedule 5.16, all of such United State federal and state
regulatory licenses and foreign regulatory licenses are valid and in effect and
none of the Credit Parties have received any notice of proceedings relating to
the revocation or modification of any such United State federal and state
regulatory licenses and foreign regulatory licenses.

 



  24

   



 

5.17 Foreign Corrupt Practices. None of the Credit Parties, nor, to the
knowledge of any responsible officer of the Borrower, any director, officer,
agent, employee or other Person acting on behalf of Credit Parties have, in the
course of its actions for, or on behalf of, the Credit Parties (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

5.18 Sarbanes-Oxley Act; Dodd-Frank Act. To the best of Borrower’s knowledge,
the Borrower is in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002, as amended, and Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, as amended, that are effective as of the
date hereof, and any and all applicable rules and regulations promulgated by the
SEC thereunder that are effective as of the date hereof.

 

5.19 Environmental Laws. Except as set forth on Schedule 5.19, each of the
Credit Parties, to the best of their knowledge: (a) (i) is in compliance with
any and all Environmental Laws, (ii) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
respective businesses, (iii) is in compliance with all terms and conditions of
any such permit, license or approval, and (iv) has no outstanding liability
under any Environmental Laws and is not aware of any facts that could reasonably
result in liability under any Environmental Laws, in each of the foregoing
clauses of this clause (a), except to the extent, either individually or in the
aggregate, a Material Adverse Effect could not reasonably be expected to occur,
and (b) has provided Lender with copies of all environmental reports,
assessments and other documents in any way related to any actual or potential
liability under any Environmental Laws.

 

5.20 Margin Stock. None of the Credit Parties are engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System).

 



  25

   



 

5.21 ERISA. Except as set forth on Schedule 5.21, neither the Credit Parties nor
any ERISA Affiliate (a) maintain or have maintained any Pension Plan, (b)
contribute or have contributed to any Multiemployer Plan or (c) provide or have
provided post-retirement medical or insurance benefits with respect to employees
or former employees (other than benefits required under Section 601 of ERISA,
Section 4980B of the Code or applicable state law). Except as set forth on
Schedule 5.21, neither the Credit Parties nor any ERISA Affiliate have received
any notice or have any knowledge to the effect that it is not in full compliance
with any of the requirements of ERISA, the Code or applicable state law with
respect to any Employee Benefit Plan. No ERISA Event exists. Each Employee
Benefit Plan which is intended to qualify under the Code has received a
favorable determination letter (or opinion letter in the case of a prototype
Employee Benefit Plan) to the effect that such Employee Benefit Plan is so
qualified and to Borrowers’ knowledge, there exists no reasonable basis for the
revocation of such determination or opinion letter. Neither the Credit Parties
nor any ERISA Affiliate have (i) any unpaid minimum required contributions under
any Plan, whether or not waived, (ii) any liability under Section 4201 or 4243
of ERISA for any withdrawal, or partial withdrawal, from any Multiemployer Plan,
(iii) a Pension Plan that is “at risk” within the meaning of Section 430 of the
Code, (iv) received notice from any Multiemployer Plan that it is either in
endangered or critical status within the meaning of Section 432 of the Code, or
(v) any liability or knowledge of any facts or circumstances which could result
in any liability to the PBGC, the Internal Revenue Service, the Department of
Labor or any participant in connection with any Employee Benefit Plan (other
than routine claims for benefits under the Employee Benefit Plan).

 

5.22 U.S. Real Property Holding Corporation. None of the Credit Parties are, nor
have they ever been, a U.S. real property holding corporation within the meaning
of Section 897 of the Code, as amended.

 

5.23 Internal Accounting and Disclosure Controls. Except as set forth on
Schedule 5.23 related to the Borrower’s and its Subsidiaries’ consolidated
financial statements for the period ended September 30, 2018, the Borrower and
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (c)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization, and (d) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Borrower and each of its Subsidiaries maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the 1934 Act) that are to the best of their knowledge, effective in ensuring
that information required to be disclosed by the Borrower in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Borrower in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Borrower’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as set forth on Schedule 5.23,
during the twelve (12) months prior to the Closing Date, none of the Credit
Parties nor any of their Subsidiaries have received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of the Borrower or any of its
Subsidiaries. None of the Credit Parties has any knowledge of any fraud that
involves management or other employees who have a significant role in the
Borrower’s or its Subsidiaries’ internal controls.

 



  26

   



 

5.24 SEC Documents; Financial Statements. Except as disclosed on Schedule 5.24,
during the two (2) years prior to the date hereof, the Borrower has timely filed
(or furnished, as applicable) all reports, schedules, forms, statements and
other documents required to be filed with or furnished to the SEC pursuant to
the reporting requirements of the 1934 Act (all of the foregoing filed or
furnished prior to the date hereof, and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”) and has
paid all fees and assessments due and payable in connection with such SEC
Documents. The Borrower has delivered to the Lender or its representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system. As of their respective filing dates, to the best of Borrower’s
knowledge, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the consolidated financial statements of the
Borrower and its Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements, including without limitation, each of the consolidated unaudited
financial statements of the Borrower and its Subsidiaries dated September 30,
2018 for the nine (9) months then ended, have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto, or (b) to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the consolidated financial position
of the Borrower and its Subsidiaries as of the date thereof and the results of
its operations and cash flows for the periods then ended (subject to normal
year-end audit adjustments). No other information provided by or on behalf of
the Borrower to the Lender which is not included in the SEC Documents, to the
best of the Borrower’s knowledge, contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. None of the Credit Parties nor, to the knowledge of
any responsible officer of the Borrower, any director, officer, agent, employee
or other Person acting on behalf of Credit Parties, has received or otherwise
has or obtained knowledge of any complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Borrower or any of its Subsidiaries
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that the Borrower or any of its Subsidiaries has
engaged in questionable accounting or auditing practices.

 

5.25 Transactions with Affiliates. Except (a) as set forth on Schedule 5.25, and
(b) for transactions that have been entered into on terms no less favorable to
the Credit Parties than those that might be obtained at the time from a Person
who is not an officer, director or employee, none of the officers, directors or
employees of Credit Parties is presently a party to any transaction with Credit
Parties (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Credit Parties, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 



  27

   



 

5.26 No Fiduciary Relationship. Each of the Credit Parties acknowledges and
agrees that the Lender is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that the Lender is not an officer or
director of the Credit Parties. Each of the Credit Parties further acknowledges
that the Lender is not acting as a financial advisor or fiduciary of the Credit
Parties (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by a
Lender or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Lender’s acquisition of the Unsecured Note. Each of the
Credit Parties further represents to the Lender that each Credit Party’s
decision to enter into the Transaction Documents to which it is a party have
been based solely on the independent evaluation by such Person and its
respective representatives. Each of the Credit Parties waives and releases, to
the fullest extent permitted by applicable law, any claims they may have against
the Lender arising from an alleged breach of fiduciary duty in connection with
the Exchange.

 

5.27 Insurance. Each of the Credit Parties are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Credit Parties are
engaged.

 

5.28 Employee Relations. None of the Credit Parties are a party to any
collective bargaining agreement or employ any member of a union in such Person’s
capacity as a union member or to perform union labor work. As of the Closing
Date, no executive officer of the Credit Parties has notified the Credit Parties
or any Subsidiary thereof that such officer intends to leave the employ of the
Credit Parties or such Subsidiaries or otherwise terminate such officer’s
employment with one of the Credit Parties or such Subsidiaries. As of the
Closing Date, no executive officer of the Credit Parties, to the knowledge of
the Credit Parties, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant. Each of the Credit Parties is, to the
best of its knowledge, in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

5.29 Patriot Act. To the extent applicable, each of the Credit Parties are in
compliance, in all material respects, with (a) the Trading with the Enemy Act of
1917, as amended, and each of the foreign assets control regulations of the
United States Treasury Department and any other enabling legislation or
executive order relating thereto, and (b) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Pub. L. 107-56 (also known as the USA Patriot Act).

 

5.30 Material Contracts. Schedule 5.30 contains a true, correct and complete
list of all the Material Contracts of the Credit Parties, and except as noted in
Schedule 5.30, to the best knowledge of the Credit Parties, all such Material
Contracts are in full force and effect and no defaults currently exist
thereunder.

 



  28

   



 

5.31 No Disagreements with Accountants and Lawyers. Except as set forth in
Schedule 5.31, there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Credit Parties to arise, between the
Credit Parties and the accountants and lawyers formerly or presently employed by
the Credit Parties and the Credit Parties are current with respect to any fees
owed to their accountants and lawyers which could affect the Credit Parties’
ability to perform any of their obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Borrower had
discussions with its accountants about its consolidated financial statements
previously filed with the SEC. Based on those discussions, the Borrower has no
reason to believe that it will need to restate any such financial statements or
any part thereof.

 

5.32 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Credit Parties to the Lender for purposes of, or in connection
with, this Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of Credit Parties to the
Lender pursuant hereto or in connection herewith will be, to the best of the
Credit Parties’ knowledge, true and accurate in every material respect on the
date as of which such information is dated or certified, and to the best of the
Credit Parties’ knowledge, none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by the Lender that any projections and forecasts provided by the Credit Parties
are based on good faith estimates and assumptions believed by the Credit Parties
to be reasonable as of the date of the applicable projections or assumptions and
that actual results during the period or periods covered by any such projections
and forecasts may differ from projected or forecasted results).

 

ARTICLE 6

LENDER’S REPRESENTATIONS AND WARRANTIES

 

As an inducement to the Credit Parties to enter into this Agreement and to
consummate the transactions contemplated hereby, the Lender represents and
warrants to the Credit Parties that each and all of the following
representations and warranties are true and correct in all material respects
(without duplication of any materiality qualifiers) as of the Closing Date.

 

6.1 Organization and Authority. The Lender is duly organized and validly
existing in good standing under the laws of the State of Delaware and has the
requisite limited liability company power and authority to own its properties
and carry on its business as now being conducted. The Lender has the requisite
limited liability company power and authority to enter into and perform its
obligations under the Transaction Documents to which, in each case, the Lender
is a party. The execution and delivery of the Transaction Documents by the
Lender has been duly authorized by the Lender’s managers and the consummation by
the Lender of the transactions contemplated hereby and thereby have been duly
authorized by the Lender’s manager. This Agreement and the other Transaction
Documents to which Lender is a party have been duly executed and delivered by
the Lender, and (assuming due authorization, execution and delivery by the
Credit Parties and any other parties thereto) constitute the legal, valid and
binding obligations of the Lender, enforceable against the Lender in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



  29

   



 

6.2 No Conflicts. Neither the execution, delivery and performance of the
Transaction Documents by the Lender, the consummation by the Lender of the
transactions contemplated hereby and thereby will (a) result in a violation of
the Lender’s certificate of formation, limited liability company agreement or
other governing documents, or (b) result in a violation of any law, rule,
regulation, order, judgment or decree, which, for purposes of this clause (b),
would reasonably be expected to result in a material adverse effect on the
Lender.

 

6.3 Consents. The execution and delivery of, and the performance by the Lender
of its obligations under, this Agreement and the Transaction Documents do not
and will not, require any consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official.

 

ARTICLE 7
COVENANTS

 

7.1 Notice of Default. Promptly, and in any event within three (3) Business
Days, of any officer of a Credit Party obtaining knowledge (i) of any condition
or event that constitutes an Event of Default (or event or circumstance that,
with the passage of time, the giving of notice, or both, would become an Event
of Default) or that notice has been given to a Credit Party with respect
thereto, (ii) that any Person has given any notice to a Credit Party or taken
any other action with respect to any event or condition set forth in Section
9.1, or (iii) of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect, a
certificate of its chief executive officer or chief financial officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, default, event or condition, and the actions
the Credit Parties or one of their Subsidiaries have taken, is taking and
proposes to take with respect thereto; provided, that the Borrower shall not
disclose material nonpublic information to the Lender, or to advisors to or
representatives of the Lender, unless prior to disclosure of such information
the Borrower identifies such information as being material nonpublic information
and provides the Lender, such advisors and representatives with the opportunity
to accept of refuse to accept such material nonpublic information for review.

 

7.2 Notice of Litigation. Promptly upon any officer of a Credit Party obtaining
knowledge of (i) the institution of, or non-frivolous written threat of, any
adverse Proceeding not previously disclosed in writing by the Credit Parties to
the Lender, or (ii) any material development in any adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof from the Credit Parties together with such other information as may be
reasonably available to Credit Parties to enable the Lender and its counsel to
evaluate such matters; provided, that the Borrower shall not disclose material
nonpublic information to the Lender, or to advisors to or representatives of the
Lender, unless prior to disclosure of such information the Borrower identifies
such information as being material nonpublic information and provides the
Lender, such advisors and representatives with the opportunity to accept of
refuse to accept such material nonpublic information for review.

 



  30

   



 

7.3 Restricted Payments. The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to, directly or indirectly:

 

(a) declare or pay any dividend or make any other cash payment or distribution
on account of the Credit Parties or any of their Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Credit Parties or any of their Subsidiaries) or to
the direct or indirect holders of the Credit Parties or any of their
Subsidiaries’ Equity Interests in their capacity as such, other than (i)
dividends or distributions by a Subsidiary of the Borrower to any other
Subsidiary and (ii) dividends or distributions by a Subsidiary of the Borrower
to Borrower;

 

(b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower or the Guarantor) any Equity Interests of the Credit Parties or any of
their Subsidiaries (or any direct or indirect parent of the Credit Parties or
any of their Subsidiaries), other than repurchases of Equity Interests by the
Borrower pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar arrangements in an aggregate amount not
to exceed $1,000,000 in any Fiscal Year; and

 

(c) propose to the Compensation Committee of the Borrower’s Board of Directors
or implement with respect to any other Credit Party, any change in management
compensation without the prior written consent of the Lender.

 

7.4 Corporate Existence and Maintenance of Properties. The Credit Parties shall
not, and the Credit Parties shall not permit any of their Subsidiaries (other
than RCF) to, fail to maintain and preserve (a) its existence and good standing
in the jurisdiction of its organization and (b) its qualification to do business
and good standing in each jurisdiction where the nature of its business makes
such qualification necessary (other than such jurisdictions in which the failure
to be so qualified or in good standing could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect). The Credit
Parties shall not, and the Credit Parties shall not permit any of their
Subsidiaries to, fail to maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of the Credit Parties and their
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.

 

7.5 Non-circumvention. Each Credit Party hereby covenants and agrees that
neither the Credit Parties nor any of their Subsidiaries will, by amendment of
its articles or certificate of incorporation, bylaws, or other governing
documents, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Agreement, the Unsecured Note or any other Transaction
Document, and will at all times in good faith carry out all of the provisions of
the Transaction Documents and take all action as may be required to protect the
rights of the Lender.

 

7.6 Conduct of Business. None of the Credit Parties nor any of their
Subsidiaries shall conduct their businesses in violation of any law, ordinance
or regulation of any Governmental Authority, except where such violations would
not result, either individually or in the aggregate, in a Material Adverse
Effect. None of the Credit Parties nor any of their Subsidiaries shall engage in
any line of business other than the business engaged in on the date hereof and
businesses incidental thereto.

 



  31

   



 

7.7 Compliance with Laws. The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to fail to (a) comply in all material
respects with federal, state and other applicable securities laws, and (b)
comply in all material respects with the requirements of all other applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws).

 

7.8 Joinder. The Credit Parties shall notify the Lender prior to the formation
or acquisition of any Subsidiaries. For any Subsidiaries formed or acquired
after the date hereof, the Credit Parties shall at their own expense, upon
formation or acquisition of such Subsidiary, cause each such Subsidiary to
execute an instrument of joinder (a “Joinder Agreement”) in form and substance
reasonably satisfactory to the Lender and the Borrower obligating such
Subsidiary to this Agreement and the other Transaction Documents. In the event a
Person becomes a Guarantor (a “New Guarantor”) pursuant to the Joinder
Agreement, upon such execution the New Guarantor shall be bound by all the terms
and conditions hereof and the other Transaction Documents to the same extent as
though such New Guarantor had originally executed this Agreement and the other
Transaction Documents. The addition of a New Guarantor shall not in any manner
affect the obligations of the other Credit Parties under this Agreement or any
of the other Transaction Documents. Each of the Credit Parties and the Lender
acknowledge that the schedules and exhibits hereto or thereto may be amended or
modified in connection with the addition of any New Guarantor to reflect
information relating to such New Guarantor.

 

7.9 Taxes and Liabilities. Each Credit Party will pay and will cause its
Subsidiaries to pay when due all taxes, assessments and other liabilities except
as contested in good faith and by appropriate proceedings and for which adequate
reserves have been established, and except for taxes, assessments and other
liabilities of RCF.

 

7.10 Equity Issuances and Incurrence of Indebtedness. The Credit Parties shall
not, and the Credit Parties shall not permit any of their Subsidiaries to,
directly or indirectly, without the prior written consent of the Lender, (a)
issue or sell, or enter into any agreement to issue or sell, any Equity
Interests of a Credit Party in connection with a capital raising transaction
(other than with respect to capital raising transactions effected prior to the
date hereof), or (b) incur any Indebtedness of a Credit Party (other than with
respect to Permitted Indebtedness), provided, however, that the Lender hereby
consents, and no further consent shall be required hereunder, to the private
placement offering being conducted by the Borrower which commenced in 2018 of up
to $3,500,000 unsecured promissory notes and warrants.

 

7.11 Further Assurances. At any time or from time to time upon the request of
the Lender, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Lender may reasonably request in order to effect fully the purposes of
this Note. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as the Lender may reasonably request from time to
time to ensure that the Obligations are guaranteed by all Subsidiaries of the
Borrower.

 



  32

   



 

ARTICLE 8

GUARANTY

 

8.1 Guaranty. Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to the Lender and any other Holder the full and prompt payment (whether
at stated maturity, by acceleration or otherwise) and performance of, all
Obligations now or hereafter existing under or in respect of any of the
Transaction Documents. Each Guarantor agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Article 8 shall not be discharged
until payment and performance, in full, of the Obligations (other than
Unasserted Contingent Obligations) has occurred, and that its obligations under
this Article 8 shall be absolute and unconditional, irrespective of, and
unaffected by:

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Transaction Document or
any other agreement, document or instrument to which any Credit Party is or may
become a party;

 

(b) the absence of any action to enforce this Agreement (including this Article
8) or any other Transaction Document or the waiver or consent by the Lender or
any other Holder with respect to any of the provisions thereof;

 

(c) the insolvency of any Credit Party or Subsidiary; or

 

(d) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

8.2 Reinstatement. Each Guarantor agrees that its guaranty hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
all or part of any payment of any Obligation is rescinded or must otherwise be
restored or returned by the Lender, a Holder or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Credit
Party or otherwise.

 

8.3 Waivers and Acknowledgments by Guarantor. Each Guarantor expressly,
unconditionally and irrevocably waives any and all rights it may have now or in
the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Lender or any other Holder to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any Credit
Party or Subsidiary, any other Person or against any security for the payment
and performance of the Obligations before proceeding against, or as a condition
to proceeding against, such Guarantor. Each Guarantor acknowledges and agrees
that it will receive substantial direct and indirect benefits from the financing
arrangements contemplated by this Agreement and the other Transaction Documents
and that the waivers set forth in this Article 8 are knowingly made in
contemplation of such benefits. Each Guarantor acknowledges and agrees that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Transaction Documents and that, but for the provisions
of this Article 8 and such waivers, the Lender would decline to enter into this
Agreement.

 



  33

   



 

8.4 Benefit of Guaranty. Each Guarantor acknowledges and agrees that the
provisions of this Article 8 are for the benefit of the Holders, and nothing
herein contained shall impair, as between any other Credit Party and the
Holders, the obligations of such other Credit Party under the Transaction
Documents.

 

8.5 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in this
Agreement or in any other Transaction Document, and except as set forth in
Section 8.8, each Guarantor hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Guarantor acknowledges and
agrees that this waiver is intended to benefit the Holders and shall not limit
or otherwise affect such Guarantor’s liability hereunder or the enforceability
of this Article 8, and that the Holders and their respective successors and
permitted transferees, endorsees and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 8.5.

 

8.6 Election of Remedies. If the Lender or any other Holder may, under
applicable law, proceed to realize its benefits under the Unsecured Note or any
of the other Transaction Documents, either by judicial foreclosure or by
non-judicial sale or enforcement, such Holder may, at its sole option, determine
which of its remedies or rights it may pursue without affecting any of its
rights and remedies under this Article 8. If, in the exercise of any of its
rights and remedies, the Holder shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Credit Party or
any other Person, whether because of any applicable laws pertaining to “election
of remedies” or the like, each Guarantor hereby consents to such action by the
Holder and waives any claim based upon such action, even if such action by the
Holder shall result in a full or partial loss of any rights of subrogation that
any Guarantor might otherwise have had but for such action by the Holder. Any
election of remedies that results in the denial or impairment of the right of
the Lender or any other Holder to seek a deficiency judgment against any Credit
Party shall not impair any the Guarantor’s obligations hereunder.

 

8.7 Limitation. Notwithstanding any provision herein contained to the contrary,
each Guarantor’s liability under this Article 8 (which liability is in any event
in addition to amounts for which Borrower is primarily liable under the
Transaction Documents) shall be limited to an amount not to exceed as of any
date of determination the greater of:

 

(a) the net amount of all amounts advanced to a Credit Party under this
Agreement, the Unsecured Note or any other Transaction Document, or otherwise
transferred to, or for the benefit of, such Credit Party (including any interest
and fees and other charges); and

 

(b) the amount that could be claimed by the Lender and other Holders from such
Guarantor under this Article 8 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Guarantor under Section 8.8.

 



  34

   



 

8.8 Contribution with Respect to Guaranty Obligations.

 

(a) To the extent that any Guarantor shall make a payment (a “Guarantor
Payment”) of all or any of the Obligations (other than financial accommodations
made to that Guarantor for which it is primarily liable) then such Guarantor
shall be entitled to contribution and indemnification from, and be reimbursed
by, the other Guarantors in an amount equal to a fraction of such Guarantor
Payment, the numerator of which fraction is such other Guarantor’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
Guarantors.

 

(b) This Section 8.8 is intended only to define the relative rights of Guarantor
and nothing set forth in this Section 8.8 is intended to or shall impair the
obligations of Credit Parties, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement, including Section 8.1, the Unsecured Note and the other Transaction
Documents. Nothing contained in this Section 8.8 shall limit the liability of
any Credit Party to pay the financial accommodations made directly or indirectly
to that Credit Party and accrued interest, fees and expenses with respect
thereto for which such Credit Party shall be primarily liable.

 

(c) The Guarantors acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

 

(d) Any right of contribution of any of the Guarantors shall be subject and
subordinate to the prior indefeasible payment in full of the Obligations (other
than Unasserted Contingent Obligations) and cancellation of the Unsecured Note.

 

8.9 Liability Cumulative. The liability of each Guarantor under this Article 8
is in addition to and shall be cumulative with all liabilities of such Guarantor
to the Lender and other Holders under this Agreement, the Unsecured Note, the
other Transaction Documents and any other agreement, document or instrument to
which such Guarantor is or may in the future become a party, or in respect of
any obligations or liabilities of the other Guarantors, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

 

8.10 Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Credit Parties under this Agreement, the Unsecured Note or any
other Transaction Document is stayed upon the insolvency, bankruptcy or
reorganization of any of the Credit Parties, all such amounts otherwise subject
to acceleration under the terms of this Agreement, the Unsecured Note or any
other Transaction Document shall nonetheless be payable jointly and severally by
the Guarantors hereunder forthwith on demand by the Lender or other Holders.

 

ARTICLE 9
RIGHTS UPON EVENT OF DEFAULT

 

9.1 Event of Default. For so long as any Obligations shall remain outstanding,
each of the following events shall constitute an “Event of Default” under this
Agreement:

 

(a) any Credit Parties’ failure to pay to the Lender or any other Holder: (i)
when and as due under this Agreement, the Unsecured Note or any other
Transaction Document, any amount of principal or Profit Share, or (ii) within
five (5) days after the same shall become due under this Agreement, the
Unsecured Note, or any other Transaction Document, the Closing Fee, interest, if
any, redemptions or other amounts (including, without limitation, Borrower’s
failure to pay any redemption payments or amounts hereunder);

 



  35

   



 

(b) any default occurs and is continuing with respect to, or any redemption of
or acceleration prior to maturity of, any Indebtedness in excess of $2,000,000
of any of the Credit Parties or any of their Subsidiaries; provided that, in the
event that any such default or acceleration of Indebtedness is cured or
rescinded by the holders thereof prior to acceleration of the Unsecured Note or
if the Credit Parties repay such Indebtedness such that the amount outstanding
under such Indebtedness ceases to be in excess of $2,000,000, no Event of
Default shall exist as a result of such cured default or rescinded acceleration
or repayment.

 

(c) (i) Any of the Credit Parties, pursuant to or within the meaning of the
Bankruptcy Code: (A) commences a voluntary case, (B) consents to the entry of an
order for relief against it in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, (C) consents to the appointment of or
taking of possession by a receiver, trustee, assignee, liquidator or similar
official (a “Custodian”) for all or a substantial part of its property, (D)
makes a general assignment for the benefit of its creditors, or (E) admits in
writing that it is Insolvent or is otherwise generally unable to pay its debts
as they become due; or (ii) the board of directors (or similar governing body)
of Borrower or any of its Subsidiaries (including the Guarantor) (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the actions referred to in this Section 9.1(c) or Section 9.1(d);
provided, however the terms of this Section 9.1(c) or any of the other
subsections of this Section 9.1 shall not apply to RCF;

 

(d) a court of competent jurisdiction: (i) enters an order or decree under the
Bankruptcy Code, which order or decree (A) (1) is not stayed or (2) is not
rescinded, vacated, overturned, or otherwise withdrawn within thirty (30) days
after the entry thereof, and (B) is for relief against any of the Credit Parties
in an involuntary case; (ii) appoints a Custodian over all or a substantial part
of the property of any of the Credit Parties or their Subsidiaries and such
appointment continues for thirty (30) days; (iii) orders the liquidation of any
of the Credit Parties; or (iv) issues a warrant of attachment, execution or
similar process against any substantial part of the property of any of the
Credit Parties;

 

(e) a final judgment or judgments for the payment of money in excess of
$2,000,000 or that otherwise could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect are rendered against
any of the Credit Parties and which judgments are not, within thirty (30) days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay, unless (in
the case of a monetary judgment) such judgment is covered by third-party
insurance, so long as the applicable Credit Party provides the Lender a written
statement from such insurer (which written statement shall be reasonably
satisfactory to the Lender) to the effect that such judgment is covered by
insurance and such Credit Party will receive the proceeds of such insurance
within thirty (30) days following the issuance of such judgment;

 

(f) a Change of Control occurs;

 



  36

   



 

(g) any representation, warranty, certification or other statement of fact made
or deemed to be made by or on behalf of any Credit Party herein or any other
Transaction Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, is breached or is false or misleading, each in
any material respect;

 

(h) any default or “Event of Default” or similarly defined term occurs and is
continuing with respect to any of the other Transaction Documents or any other
agreement between any Credit Party, on the one hand, and the Lender or any other
Holder, on the other hand, in each case, that reasonably would be expected to
have a Material Adverse Effect on any Credit Party;

 

(i) the material breach by any Credit Party of an agreement or agreements to
which it is a party that involves the payment to or by such Credit Party,
individually or in the aggregate, of more than $2,000,000 (whether by set-off or
otherwise) in any six (6) month period;

 

(j) any Credit Party or Subsidiary (other than RCF) liquidates, dissolves,
terminates or suspends its business operations or otherwise fails to operate its
business in the ordinary course;

 

(k) (i) there occurs one or more ERISA Events which individually or in the
aggregate result in or could reasonably be expected to result in liability of
the Credit Parties or any of their Subsidiaries in excess of $2,000,000 during
the term of this Agreement, the Unsecured Note or any other Transaction
Document; or (ii) there exists any fact or circumstance that could reasonably be
expected to result in the imposition of a Lien pursuant to Section 430(k) of the
Code or ERISA or a violation of Section 436 of the Code;

 

(l) any default or event of default (monetary or otherwise) shall occur with
respect to any Material Contract and the obligations under such Material
Contract are accelerated or such Material Contract is terminated to the extent
such default or event of default could reasonably be expected to result in a
Material Adverse Effect; or

 

(m) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect.

 

9.2 Acceleration Right.

 

(a) Promptly after having knowledge of the occurrence of an Event of Default,
the Borrower shall deliver written notice thereof via email and overnight
courier (an “Event of Default Notice”) to the Lender and the Holders. At any
time after the earlier of the Lender’s and the Holders’ receipt of an Event of
Default Notice and the Lender and any other Holders becoming aware of an Event
of Default which has not been cured or waived, the Lender or such other Holders
may require the Borrower to redeem all or any portion of the Unsecured Note (an
“Event of Default Redemption”) by delivering written notice thereof (the “Event
of Default Redemption Notice”) to the Borrower, which Event of Default
Redemption Notice shall indicate the portion of the Unsecured Note that the
Lender or any other Holders are requiring the Borrowers to redeem; provided,
that upon the occurrence of any Event of Default described in Section 9.1(c) or
Section 9.1(d), the Unsecured Notes, in whole, shall automatically, and without
any action on behalf of the Lender or any other Holders, be redeemed by the
Borrower. The Unsecured Note shall be redeemed by the Borrower at a price equal
to one hundred five percent (105%) of the outstanding principal amount of the
Unsecured Note, plus accrued and unpaid interest, if any, and all other amounts
due under the Transaction Documents except for any amounts due pursuant to the
Profit Share (the “Event of Default Redemption Price”). The Profit Share, which
is “non-recourse” as described in Section 2.4, shall remain subject to the terms
of this Agreement until full and final payment.

 



  37

   



 

(b) In the case of an Event of Default Redemption, the Borrower shall deliver
the applicable Event of Default Redemption Price to the Lender within five (5)
Business Days after the Borrower’s receipt of the Event of Default Redemption
Notice.

 

ARTICLE 10
MISCELLANEOUS

 

10.1 Payment of Expenses. The Borrower, on behalf of the Credit Parties, shall
reimburse: (a) Lender on demand for all reasonable costs and expenses,
including, without limitation, reasonable legal expenses and reasonable invoiced
attorneys’ fees of outside counsel, incurred by Lender in connection with the:
(i) documentation and consummation of the transactions contemplated hereunder
and under the other Transaction Documents, including, without limitation, UCC
and other public record searches and filings, overnight courier or other express
or messenger delivery, appraisal costs, surveys, title insurance and
environmental audit or review (including due diligence review) costs incurred in
connection therewith; (ii) collection, protection or enforcement of any rights
under this Agreement, the Unsecured Note or any of the other Transaction
Documents; and (iii) collection of any Obligations; and (b) Lender and any other
Holders on demand for all reasonable costs and expenses, including, without
limitation, reasonable legal expenses and reasonable invoiced attorneys’ fees of
outside counsel incurred by Lender or any other Holders, in connection with: (i)
the administration and enforcement of Lender’s and any other Holder’s rights
under this Agreement, the Unsecured Note or any of the other Transaction
Documents (including, without limitation, any costs and expenses of any third
party provider engaged by Lender for such purposes); (ii) any refinancing or
restructuring of the Unsecured Note whether in the nature of a “work‑out,” in
any insolvency or bankruptcy proceeding or otherwise, and whether or not
consummated; and (iii) any intangibles, documentary, stamp or other similar
Taxes, fees and excises, if any, including any interest and penalties, and any
finder’s or brokerage fees, commissions and expenses (other than any fees,
commissions or expenses of finders or brokers engaged by the Lender or other
Holders), that may be payable in connection with the Exchange and issuance of
the Unsecured Note contemplated by this Agreement and the other Transaction
Documents. All such costs, expenses and charges shall constitute Obligations
hereunder, shall be payable by the Credit Parties to the Lender and other
Holders on demand, and, until paid, shall bear interest at the maximum rate
permissible under any applicable law at the time. Without limiting the
foregoing, if: (x) the Unsecured Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or Lender or any other Holder otherwise takes action to collect
amounts due under the Unsecured Note or to enforce the provisions of the
Unsecured Note; or (y) there occurs any bankruptcy, reorganization or
receivership of any Credit Party or other proceedings affecting creditors’
rights and involving a claim under the Unsecured Note, then the Credit Parties
shall pay the costs incurred by Lender or such other Holders for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees (limited to one outside counsel for the Lender and
the other Holders), and disbursements (including such fees and disbursements
related to seeking relief from any stay, automatic or otherwise, in effect under
any Bankruptcy Code).

 



  38

   



 

10.2 Governing Law; Jurisdiction; Jury Trial; Damages. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such Party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY. No Party shall assert, and each waives, any
claim against the other Parties or any Indemnitees on any theory of liability
for special, indirect, consequential or punitive damages arising out of, in
connection with or as a result of, this Agreement, the Unsecured Note or any of
the other Transaction Documents or the transactions contemplated hereby or
thereby.

 

10.3 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to each other Party; provided that a facsimile or other electronic
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.

 

10.4 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

10.5 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 



  39

   



 

10.6 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Lender, the Credit Parties, their Subsidiaries and Affiliates and Persons acting
on their behalf with respect to the matters discussed herein and therein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, none of the Credit Parties or the Lender makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement, the Unsecured Note or any of the other
Transaction Documents may be amended or waived other than by an instrument in
writing signed by the Credit Parties and the Lender or other Holder (provided,
that no amendment or waiver hereof shall increase the Lender’s obligations
hereunder or materially adversely affect the rights of the Lender hereunder, in
either case, without the Lender’s written consent; and provided, further, no
amendment or waiver shall extend the due date of any payment under the Unsecured
Note, decrease the amount of interest or other compensation payable under the
Unsecured Note or modify Section 8.1 without the consent of the Lender), and any
amendment or waiver to this Agreement made in conformity with the provisions of
this Section 10.6 shall be binding on the Lender and all other Holders, as
applicable. No such amendment or waiver shall be effective to the extent that it
applies to less than all of the Holders of the Unsecured Notes then outstanding.
To the extent that there are more than one Unsecured Note outstanding, any
action to be taken by the Holders shall be deemed approved by all the Holders if
approved by Holders holding in excess of 50% of the outstanding unpaid principal
amount of such Unsecured Notes.

 

10.7 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, if delivered
personally; (b) upon transmission and confirmation of receipt, if sent by
facsimile or email transmission (provided, confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (c) one Business Day after deposit with an overnight courier service, if sent
by overnight courier; in each case properly addressed to the party to receive
the same. The addresses, facsimile numbers or email addresses for such
communications shall be:

 



if to any of the Credit Parties:

 

Midwest Energy Emissions Corp.

Attn: Richard Gross, CFO

670 D Enterprise Drive

Lewis Center, OH 43035

Phone: (614) 505-6115

Email: rgross@midwestemissions.com

 

with a copy (which shall not constitute notice):

 

Kaye Cooper Kay & Rosenberg, LLP

425 Eagle Rock Avenue, Suite 200

Roseland, NJ 07068

Facsimile: (973) 443.0601

Attention: David M. Kaye

Email: dmkaye@kcfkr.com



 



  40

   



 



if to the Lender:

 

Alterna Capital Partners LLC

Attn: Samir Patel

15 River Road, Suite 320

Wilton, Connecticut 06897

Phone: (203) 210-7672

Email: samir.patel@alternacapital.com

 

with a copy (which shall not constitute notice):

 

Sugar Felsenthal Grais & Helsinger LLP

Attn: Vanessa Schoenthaler

230 Park Avenue, Suite 908

New York, New York

Facsimile: (312) 704-2770

Email: vschoenthaler@sfgh.com



 

or to such other address, facsimile number or email address and to the attention
of such other Person as the recipient party has specified by written notice
given to each other party in accordance with this provision.

 

10.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective permitted successors and
assigns, including any purchasers of the Unsecured Note. None of the Credit
Parties shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Holders of the Unsecured Note.
The Lender may assign some or all of its rights and obligations hereunder in
connection with the transfer of any of Unsecured Notes with the consent of the
Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned, and which consent shall not be required during the existence of an
Event of Default (but which consent will be required at all times for transfers
to a direct competitor of the Credit Parties)) or in connection with an
assignment or transfer to an Affiliate (determined without regard to clause (i)
of the definition thereof) of the Lender, in which event such assignee shall be
deemed to be the Lender hereunder with respect to such assigned rights and
obligations.

 

10.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the Parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

10.10 Survival. The representations, warranties, agreements and covenants of the
Credit Parties and the Lenders contained in the Transaction Documents shall
survive the Closing. Lender shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 



  41

   



 

10.11 Further Assurances. Each Credit Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the Lender or any other Holder may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10.12 Indemnification. In consideration of the Lender’s execution and delivery
of this Agreement and the other Transaction Documents and acquiring the
Unsecured Note, and in addition to all of the Credit Parties’ other obligations
under this Agreement and the other Transaction Documents, the Credit Parties
shall jointly and severally defend, protect, indemnify and hold harmless the
Lender and each other holder of any Unsecured Note and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by any
Credit Party in this Agreement or any other Transaction Document or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of any Credit Party contained in
this Agreement or any other Transaction Document or any other certificate,
instrument or document contemplated hereby or thereby, (c) the present or former
status of any Credit Party as a U.S. real property holding corporation for
federal income tax purposes within the meaning of Section 897 of the Code, if
applicable, (d) any claim for placement agent’s fees, financial advisory fees,
or brokers’ commissions (other than for Persons engaged by the Lender or its
investment advisors) relating to or arising out of the transactions contemplated
hereby, or (e) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of any Credit Party) and arising out of or resulting from (i)
the execution, delivery, performance or enforcement of this Agreement or any
other Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Unsecured Notes, or (iii) the status of the Lender or other holder of the
Unsecured Note as a lender to the Borrower pursuant to the transactions
contemplated by the Transaction Documents. The foregoing notwithstanding, the
Credit Parties shall not be obligated to indemnify the Indemnitees to the extent
that the Indemnified Liabilities resulted from the gross negligence or willful
misconduct of the Indemnitees, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. To the extent that the
foregoing undertakings by the Credit Parties may be unenforceable for any
reason, the Credit Parties shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The agreements in this Section 10.12 shall survive the
payment of the Unsecured Note a and all other amounts payable hereunder and the
termination of this Agreement and the other Transaction Documents.

 

10.13 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party.

 



  42

   



 

10.14 Waiver. No failure or delay on the part of any Holder in the exercise of
any power, right or privilege hereunder, under the Unsecured Note or any of the
other Transaction Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.

 

10.15 Payment Set Aside. To the extent that any of the Credit Parties makes a
payment or payments to the Lender or any other Holder hereunder or pursuant to
any of the other Transaction Documents or such Holder enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to any of the
Credit Parties, a trustee, receiver or any other Person under any law
(including, without limitation, any Bankruptcy Code, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

 

10.16 Joint and Several Liability. The Credit Parties hereby agree that such
Credit Parties are jointly and severally liable for the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to the Lender or any other Holder. The
Credit Parties agree that their obligations under this Agreement shall not be
discharged until payment and performance, in full in cash, of the Obligations
has occurred and termination of all commitments to lend under this Agreement,
and that its obligations under this Agreement shall be absolute and
unconditional, irrespective of, and unaffected by:

 

(a) the validity, enforceability or any future amendment of, or change in, this
Agreement, any other Transaction Document or any other agreement, document or
instrument to which any Credit Party is or may become a party;

 

(b) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Lender in respect thereof (including the release of any such
security); or

 

(c) the insolvency of any Credit Party or any Subsidiary of a Credit Party.

 

10.17 Termination. This Agreement shall terminate upon the payment in full in
cash of the Obligations (other than Unasserted Contingent Obligations);
provided, however, this Agreement shall be reinstated if at any time any payment
of any of the Obligations is rescinded or must otherwise be returned by any
holder of the Obligations or any representative of such holder and the
Obligations, or portion thereof, intended to have been satisfied shall be deemed
to be reinstated and outstanding as if such payment had not occurred. Anything
herein to the contrary notwithstanding, the provisions of Sections 2.9, 10.1,
10.12 and this 10.17 shall survive any such termination and payment in full of
the Obligations, and shall inure to the benefit of any Person that at any time
held a right thereunder (as a Holder, an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

 

[Intentionally left blank.Signature page follows.]

 



  43

   



 

IN WITNESS WHEREOF, each party has caused its signature page to this Unsecured
Note Financing Agreement to be duly executed as of the date first written above.

 



  BORROWER:

 

 

 

 

MIDWEST ENERGY EMISSIONS CORP.

 

        By: /s/ Richard Gross

 

Name:

Richard Gross     Its: Chief Financial Officer          

 

GUARANTOR:

 

 

 

 

 

MES, INC.

 

 

 

 

 

 

By:

/s/ Richard Gross

 

 

Name:

Richard Gross

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

AC MIDWEST ENERGY LLC

 

 

 

 

 

 

By:

/s/ Samir Patel

 

 

Name:

Samir Patel

 

 

Its:

Manager

 



 

[Signature Page to Unsecured Note Financing Agreement]

 

 



44

